Citation Nr: 1122674	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-29 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in October 2010; a transcript of the hearing has been associated with the claims file.  


REMAND

The Veteran contends that he was exposed to asbestos while serving aboard the USS Providence.  Particularly, during his hearing, the Veteran testified that as a laundryman, he spent the majority of his time below deck and often had to remove pipe insulation.  He stated that there was a lot of asbestos coating in the pipes and floor tiles due to the ship being a World War II era cruiser.  Additionally, the Veteran reported that he worked for a welding company but stated that he operated a lift truck.

The Veteran also submitted statements from fellow veterans indicating that the duties in the laundry room included stripping steam pipes of asbestos.  

Service treatment records are negative for evidence of any pulmonary disorder.  Post service treatment records show a diagnosis of bilateral intersitial fibrosis due to asbestosis.  A July 2010 chest X-ray study revealed coarsening of the interstitial lung markings bilaterally most prominent in the mid and lower lung fields thought to represent chronic lung changes; asbestosis was not be excluded; bilateral small pleural effusions which were not characteristic of asbestosis; and COPD.

The Veteran also submitted a letter from his treating private physician, M.T.S., MD, indicating that the physician had reviewed the Veteran's medical records, X-rays, CT scans, referral letters, and overall general medical records.  He also opined that the Veteran's condition was related to asbestos exposure from his time served in the military.

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  It is unclear whether the Veteran's current asbestosis is related to his active duty aboard the USS Providence, or to other intercurrent causes, including post service occupational exposure.  Therefore, an examination to determine the etiology of the Veteran's pulmonary disorders is required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his pulmonary disorders.  The claims file must be provided to and reviewed by the examiner.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each pulmonary disorder present during the period of this claim as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder is etiologically related to his active service, including exposure to asbestos during active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why the opinion cannot be provided.

2. The RO or the AMC should also undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all 


                                                                    (CONTINUED ON NEXT PAGE)





claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


